Citation Nr: 9924411	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  92-13 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the colon, claimed as a residual of exposure to ionizing 
radiation.

2.  Entitlement to service connection for a lung disability, 
claimed as a residual of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1954 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for adenocarcinoma of the colon, 
and an October 1992 rating decision which denied service 
connection for a lung disability.  

In March 1997, the veteran testified at a Board hearing at 
the RO.  In July 1997, the Board remanded this matter for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to ionizing 
radiation during active service.

2.  Adenocarcinoma of the colon was not shown in service or 
for many years thereafter and the record contains no 
competent medical evidence linking the veteran's 
adenocarcinoma of the colon to his service or any incident 
therein.  

3.  A lung disability was not shown in service or for many 
years thereafter and no competent medical evidence has been 
submitted linking any current lung disability to his service 
or any incident therein.



CONCLUSIONS OF LAW

1.  Adenocarcinoma of the colon was not incurred in active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (1998).

2.  The claim of service connection for a lung disability is 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
pertinent symptomatology, complaints, or treatment related to 
a disability due to exposure to radiation.  His February 1954 
enlistment examination report is negative for abnormal 
findings pertaining to the colon or lungs.  He reported that 
his father had been diagnosed with tuberculosis; however, the 
veteran stated that he had undergone X-ray examination two 
weeks previously which was negative.  

In-service medical records show that he sought treatment in 
January 1956, stating that he had a cough and a history of 
exposure to tuberculosis; chest X-ray films were negative.  
The remaining service medical records are negative for 
complaints or abnormal findings pertaining to the lungs or 
the colon.  On an October 1957 report of medical history, 
completed by the veteran in conjunction with his military 
separation medical examination, he reported that he had 
worked with radioactive substances in connection in the 
course of his military duties.  On examination, the lungs, 
chest, and heart were normal and no other pertinent 
abnormalities were noted.  

The post-service medical evidence includes May and June 1988 
VA Discharge Summaries showing that the veteran was 
hospitalized in April 1988 for abdominal pain and distention 
over the past 3 to 4 weeks.  Past medical history was 
positive for chronic obstructive pulmonary disease (COPD), 
alcohol abuse, and smoking 11/2 packs of cigarettes per day.  
The diagnoses included adenocarcinoma of the colon, mild COPD 
"as a smoker," and ethanol abuse.  During hospitalization, 
the veteran underwent a partial sigmoid resection and 
colostomy placement.  In May 1988 he was hospitalized again 
for incomplete healing with infection of his surgical wound.  
The veteran was again readmitted in August 1988 for resolving 
bowel function with nausea and vomiting secondary to his 
recent abdominal surgery.  A colostomy takedown with biopsy 
was performed.

On VA examination in October 1988, the veteran reported a 
history of a colostomy and removal of an adenocarcinoma of 
the sigmoid colon.  The examiner noted that the veteran 
appeared emaciated, rather weak, had difficulty getting in 
and out of the seated position, and had pain in his abdominal 
musculature on movement.  On examination, his abdomen was 
distended and a large midline scar was noted in the lower 
abdomen.  There were mildly increased peristaltic sounds in 
the abdomen, but no palpable masses; the liver, kidney and 
spleen were not palpable and there was nothing in the 
veteran's history or physical examination to suggest any 
metastases.  The examiner also noted that the veteran 
volunteered no pulmonary complaints, but on leading questions 
stated that after X-ray of the chest taken in August 1988 he 
was told that he had emphysema.  The veteran denied specific 
pulmonary complaints, but stated that he brought up 1/2 cup of 
white sputum every 24 hours and had been a 11/2 pack per day 
smoker for 30 years.  On examination, chest was of normal 
shape with normal and equal expansion, resonant throughout, 
with no areas of flatness or dullness, and no pleural 
fraction rubs, wheezes, rales or clubbing; in addition, he 
did not have a chronic cough.  The diagnoses included (1) 
post-operative adenocarcinoma of the colon with partial 
colectomy, incomplete healing of scar and secondary take down 
of colostomy, and (2) COPD.

In an October 1989 statement, the veteran reported that he 
had possibly been exposed to radiation in the course of his 
duties at March Air Force Base (AFB) maintaining B-47s which 
dropped atomic bombs from 1955 to 1957 at the Nevada Test 
site.  He stated that some of the planes flew through 
mushroom clouds to collect samples; many were then sent to 
the racks for decontamination, but others slipped through the 
cracks.  He indicated that he had been issued a dosimeter in 
service which turned pink.  In addition, he described one 
incident in which he was detailed to pick up pieces of a B-47 
that crashed; a short time later, he developed a rash around 
his waist which was diagnosed as herpes zoster.  He was 
treated with Vitamin B-12 and the rash subsided.  He also 
indicated that he had been stationed at Anderson AFB in Guam 
for three months in 1956.  During this period, he stated that 
nuclear weapons were tested.  He also noted that, after his 
discharge from the military, he had had two children who died 
from birth defects in 1966 and 1977.  He stated that he was 
currently battling cancer, noted that he had no family 
history of cancer, and indicated that he had not once been 
hospitalized until 1988.  

In October 1989, the veteran submitted a copy of his resume 
indicating that he had worked in various positions following 
service, primarily in the field of electronics.  Most 
recently, he had worked from January 1984 to April 1985 at 
the Stanford Linear Accelerator assembling electronic 
controls for subatomic particle propagation and accelerating 
equipment.

In October 1989, the veteran was hospitalized for abdominal 
masses and obstructive symptoms.  It was noted that he had a 
25 pack per year history of smoking and was status post 
surgical excision of colon cancer.  It was also noted that 
the veteran had no significant past medical history until his 
recent colon resection and colostomy takedown.  The examiner 
noted an enlarged section of the incisional hernia and a 
large mass of scar tissue.  The veteran underwent repair of 
the scar during hospitalization without complications; 
however, post-operatively, he developed pulmonary 
complications manifested by significant upper airway 
distress.  Following an additional surgical procedure, his 
symptoms improved.

In support of his claim, the veteran submitted lay statements 
from two individuals who served with him at March AFB.  They 
indicated that at least three of these aircraft crashed and 
on one occasion, the veteran was detailed to pick up the 
pieces.  It was noted that the aircraft may have been 
carrying nuclear devices.

In a May 1991 letter, the Defense Nuclear Agency (DNA) 
indicated that the veteran had been assigned from January 
1955 to October 1957 to the 22nd Armament and Electronics 
Squadron at March AFB in California.  Noting the veteran's 
statement that he serviced B-47 aircraft which dropped 
nuclear devices at the Nevada Test Site (NTS) and was issued 
dosimeters, DNA indicated that during the veteran's tour of 
duty at March AFB, the U.S. conducted two series of 
atmospheric nuclear tests at NTS, Operation TEAPOT and 
Operation PLUMBBOB.  During TEAPOT, three devices were 
airdropped; however, DNA indicated that the drop aircraft 
during these tests were B-36s, not B-47s.  No devices were 
airdropped during operation PLUMBBOB.  While it was noted 
that B-47s from March AFB participated in training exercises 
and experiments during operation TEAPOT, DNA indicated that 
they could not determine if they became contaminated or, if 
so, whether the veteran had any contact with them.  It was 
also noted that other B-47s participated in Operation TEAPOT, 
but DNA could not determine which bases they came from or if 
they had been contaminated.  In addition, DNA noted that a 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran.

With respect to the veteran's statements that he spent three 
months at Anderson AFB in Guam in 1956, DNA noted that during 
1956, the U.S. conducted operation REDWING at Bikini and 
Enewetak Atolls, but no air units from Anderson AFB 
participated in that operation.  In addition, it was noted 
that Guam was over 1,000 miles from the REDWING test site and 
received no fallout from that operation.  

In January 1993, the veteran testified before a Hearing 
Officer at the RO.  He stated that during his service, he was 
stationed at March AFB which was situated approximately 180 
miles from the Nevada Test Site.  He indicated that he was 
responsible for maintaining the computer that dropped the 
atomic bomb from B-47 aircraft; in the course of these 
duties, he stated that he often came into direct contact with 
the skin of the aircraft, climbing over them to swing the 
compasses, interchange the components, etc.  Although he 
heard "hearsay" from flight crews that they had flown 
through clouds or had seen an atomic explosion, he never knew 
for certain that any of the planes he worked on actually 
dropped an atomic bomb or flew through atomic fallout.  He 
stated that neither he nor the pilots were issued protective 
gear to protect them from the effects of radiation.  However, 
he stated that he had been issued a radiation badge and that 
he carried a small dosimeter which contained a light colored 
disk; he was told to turn it in if it ever turned pink.  He 
stated that his turned pink about 6 months after he received 
it; he reported that he turned it in and was issued another.  

The veteran also stated that he had possibly been exposed to 
radiation when he was detailed to pick up pieces of an 
airplane that had crashed near Paris, California.  He stated 
that the entire operation was more secretive than usual which 
led him to believe that the plane had been carrying atomic 
weapons.  However, he stated that he never did see pieces of 
the plane.  He testified that he had written the base 
historian to obtain details of the crash, but the historian 
indicated that a review of the archives indicated that they 
did not have the information he had requested.  

In January 1993, the RO requested information regarding the 
veteran's occupational radiation exposure from the U.S. Air 
Force (USAF) Occupational Health Laboratory.  In a February 
1993 response, the laboratory indicated that a query of the 
USAF Master Radiation Exposure Registry for dosimetry data 
revealed no external or internal radiation exposure data 
pertaining to the veteran.  

In a February 1993 response to the RO request for the 
veteran's DD Form 1141 (Radiation Exposure Information), the 
National Personnel Records Center (NPRC) indicated that there 
was no DD Form 1141 in the veteran's personnel records.

In March 1997, the veteran testified at a Board hearing at 
the RO; he also submitted a videotape he made in support of 
his claim at that time.  The Board has reviewed the videotape 
which includes a picture of the veteran "sitting in the 
pilot's seat of a B-47 before he was old enough to vote," a 
scene of trailer in Fresno where he lives, and pictures of 
his two children who he claims died as a result of radiation-
related birth defects.  Also included therein are portions of 
videoclips from a January 1997 edition of the ABC news 
program Nightline, showing "declassified films of the 
nuclear age," including footage of a nuclear detonation over 
Bikini Atoll, clips from a 1988 PBS television broadcast 
profiling another veteran who had been exposed to radiation 
in Operation CROSSROADS in 1946, and a copy of a newspaper 
article from the Napa Valley Register, apparently detailing 
radiation contamination from an August 1950 B-29 crash at 
Travis AFB.  On the videotape, the veteran stated that the 
footage he compiled served to prove that the U.S. Government 
did not always tell the whole truth.  

In a detailed December 1998 letter, DNA again noted that the 
veteran had been assigned as a bomb navigation systems 
mechanic in the 22nd Armament and Electronics Maintenance 
Squadron at March AFB from January 1955 to October 1957.  It 
was also noted that his reported duties during this period 
included servicing aircraft that had returned to March AFB 
after releasing nuclear devices over the NTS.  DNA indicated 
that a thorough search of available documentation showed that 
B-47 and RB-47 aircraft from March AFB participated in 
Operations TEAPOT and PLUMBBOB, operations which took place 
at the NTS from February to May 1955, and from May to October 
1957, respectively.  While there was no record of any film 
badge that may have been issued to the veteran, DNA noted 
that if the veteran had participated in these operations, as 
he reported, there were two sources of potential radiation 
exposure for him:  initial radiation (i.e. that which is 
produced at the time of the detonation or shortly 
thereafter); and residual radiation (i.e. that emitted by 
contaminated aircraft returning to March AFB after 
participation in nuclear tests at TEAPOT and PLUMBBOB).  With 
respect to initial radiation, DNA indicated that the veteran 
was several hundred miles from any of the TEAPOT or PLUMBBOB 
detonations; thus, he was too distant to have been exposed to 
any level of initial radiation.  With respect to residual 
radiation, the DNA noted that the B-47 and RB-47 aircraft 
from March AFB were well clear of the bursts and received no 
initial gamma or neutron radiation, nor did they receive any 
measurable residual radiation as they were well clear of the 
rising clouds of the detonations.  As these aircraft were not 
contaminated, the veteran could have received no residual 
radiation exposure from servicing them.  Thus, DNA concluded 
that the veteran would not have been exposed to any 
measurable source of nuclear radiation from Operations TEAPOT 
or PLUMBBOB.

The record also contains additional VA clinical records, as 
well as records from the California Veterans Home, dated from 
May 1990 to June 1996, which show that the veteran continued 
to receive treatment for COPD with bullous emphysema, which 
was noted to be secondary to smoking.  It also shows that he 
had not experienced a recurrence of colon cancer.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

A disease associated with exposure to radiation listed in 
38 C.F.R. § 3.309(d) will be considered to have been incurred 
in service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 (1998) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (1998).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311 (1998).  To consider service connection under 
section 3.311, the evidence must show the following:  (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (1998).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (1998).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(1998).  In addition, the provisions of 38 C.F.R. 
§ 3.11(b)(5)(iv) provide that to warrant service connection, 
colon cancer must become manifest 5 years or more after 
exposure.  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Colon Cancer

As indicated above, entitlement to service connection for 
cancer claimed to be attributable to radiation exposure 
during service can be accomplished in three ways.  First, 
direct service connection can be established by showing that 
the disease was incurred during or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Second, there are 
specific types of cancer which may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(d).  Third, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which may be service connected provided that certain 
conditions specified in the regulation are met.  See Ramey v. 
Gober, 
120 F.3d 1239 (1997).

Initially, the Board notes that the evidence shows (and it is 
not contended otherwise), that he was first diagnosed with 
colon cancer in 1988, approximately 30 years after his 
service separation.  As colon cancer was not shown in 
service, for many years thereafter, and the record contains 
no competent medical evidence linking his post-service colon 
cancer to military service, service connection on a direct 
basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, Epps, 
supra.

Rather, the basis of the veteran's claim is that his colon 
cancer resulted from his exposure to ionizing radiation in 
service during tours of duty at March and/or Anderson AFB.  
In this regard, the Board notes that service connection 
claims based on in-service exposure to radiation may 
potentially be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

A disease associated with exposure to radiation, listed in 
38 C.F.R. § 3.309(d), will be considered to have been 
incurred in service under the circumstances outlined in that 
section.  As there is no medical evidence of record 
indicating that the veteran has been diagnosed with one or 
more of the diseases delineated in 38 C.F.R. § 3.309(d), that 
provision is not applicable to the case at hand.  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997). 

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311 (1998).  To consider service connection under 
section 3.311, the evidence must show the following:  (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (1998).  

In this case, the medical evidence of record shows that the 
veteran was diagnosed with adenocarcinoma of the colon in 
1988.  Therefore, in this case, the second and third 
requirements of 38 C.F.R. § 3.311 have been met, as the 
veteran developed a radiogenic disease, colon cancer, and 
because such disease did become manifest more than five years 
after the claimed exposure.  As the second and third 
requirements are met, the analysis turns on the question of 
whether the veteran was exposed to radiation in service.  

In determining whether a veteran was exposed to ionizing 
radiation in service, the VA must undertake development to 
assess the size and nature of any radiation dose or doses.  
38 C.F.R. § 3.311(a)(1) (1998); Hilkert v. West, 12 Vet. App. 
145 (1999).  This development and assessment is dependent on 
whether it is claimed that exposure to ionizing radiation was 
the result of participation in the atmospheric testing of 
nuclear weapons; the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until July 1946; or other 
activities ("other exposure claims").  38 C.F.R. 
§ 3.311(a)(2), (b)(1)(i) (1998).  

Here, the veteran contends that he was exposed to radiation 
in the service either 
(1) while servicing B-47 aircraft which participated in 
atmospheric nuclear testing at the NTS, (2) while stationed 
on Guam during atomic testing at Bikini and Enewetak Atolls 
in 1956, or (3) while surveying a crash site of an aircraft 
which may have been carrying nuclear weapons.

In light of the veteran's contentions, the RO, in compliance 
with VA's obligations under section 3.311(a)(2), contacted 
and requested information from the NPRC, the DNA, and the 
Department of the Air Force Occupational Health Laboratory.  
The NPRC indicated in February 1993 that there was no 
information in the veteran's service personnel records, 
including a DD Form 1141, to indicate that he was exposed to 
radiation.  Likewise, the USAF laboratory responded in 
February 1993 that a query of the USAF Master Radiation 
Exposure Registry was negative for information indicating 
that the veteran was exposed to any ionizing radiation during 
service.  

In addition, in a May 1991 letter, DNA indicated that during 
the veteran's tour of duty at March AFB, the U.S. conducted 
two series of atmospheric nuclear tests at the NTS, Operation 
TEAPOT and Operation PLUMBBOB.  During TEAPOT, three devices 
were airdropped; yet, DNA indicated that the drop aircraft 
during the tests were B-36s, not B-47s.  In addition, while 
it was noted that B-47s from March AFB participated in 
training exercises and experiments during operation TEAPOT, 
DNA could not determine if they became contaminated or, if 
so, whether the veteran had any contact with them.  A careful 
search of dosimetry data revealed no record of radiation 
exposure for the veteran.

In a subsequent December 1998 letter, DNA indicated that if 
the veteran's duties at March AFB were as he had reported, 
there were two sources of potential radiation exposure for 
him:  initial radiation (i.e., that produced at the time of 
the detonation or shortly thereafter); and residual radiation 
(i.e., that emitted by contaminated aircraft returning to 
March AFB after participation in nuclear tests at TEAPOT and 
PLUMBBOB).  With respect to initial radiation, DNA indicated 
that the veteran was several hundred miles from the TEAPOT or 
PLUMBBOB detonations; thus, he was too distant to have been 
exposed to any level of initial radiation.  Relative to 
residual radiation, DNA noted that the B-47 and RB-47 
aircraft from March AFB were well clear of the bursts and 
received no initial gamma or neutron radiation, nor did they 
receive any measurable residual radiation as they were well 
clear of the rising clouds of the detonations.  As these 
aircraft were not contaminated, the veteran received no 
residual radiation exposure from servicing them.  Thus, DNA 
concluded that he was not exposed to any measurable source of 
nuclear radiation from Operations TEAPOT or PLUMBBOB.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  Gilbert, 1 Vet. App. at 56.  Further, 
where the "fair preponderance of the evidence" is against 
the claim, the veteran loses and the benefit of the doubt 
rule has no application.  Id.  

In this case, the Board finds that the veteran's assertions 
that he either had or might have had exposure to ionizing 
radiation in service are outweighed by the evidence from 
knowledgeable sources showing no indication that he was 
exposed to ionizing radiation in service.  Without any 
objective indication of exposure, the criteria for an award 
of service connection under 38 C.F.R. § 3.311 have not been 
met.  Accordingly, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for adenocarcinoma of the colon.

Lung disability

The veteran has also claimed entitlement to service 
connection for a lung disability.  In that regard, the Board 
notes that the record contains a current diagnosis of COPD 
with emphysema.  After careful consideration of the record, 
however, the Board must conclude that the veteran's claim of 
service connection for a lung disability (including COPD with 
emphysema) is not well grounded.  38 U.S.C.A. § 5107(a).

First, the Board notes that the record contains no indication 
of a lung disability, (including COPD or emphysema) in 
service or for many years thereafter.  Moreover, there is no 
competent medical evidence of a link between his current lung 
disability and his military service or any incident therein, 
including any claimed exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1131; Epps, supra.

Likewise, neither COPD or emphysema may be service connected 
on a presumptive basis under 38 C.F.R. § 3.309(d), nor are 
such diseases considered "radiogenic diseases" under 38 
C.F.R. § 3.311(b).  In any event, as set forth above, the 
record fails to establish that the veteran was exposed to 
ionizing radiation in service.  In view of the foregoing, the 
Board must conclude that the claim is not well grounded.

In reaching this decision, the Board has considered the 
medical evidence of record attributing the veteran's COPD 
with emphysema to cigarette smoking.  See Ashford v. Brown, 
10 Vet. App. 120 (1997) (notwithstanding the nomenclature and 
varied etiology attributed to a disability, the disability is 
the same).  However, the claim is still not well grounded as 
there is no evidence whatsoever showing that his COPD with 
emphysema is due to any identifiable residuals of injury or 
disease due to tobacco use during service.  VA O.G.C. Prec. 
Op. No. 2-93, 58 Fed. Reg. 42,756 (1993).  Moreover, there is 
no evidence showing that he was nicotine dependent in 
service.  Lacking objective evidence, particularly, service 
medical records, showing the incurrence or aggravation of a 
disease or injury due to tobacco during service, the claim is 
not well grounded.  The record shows that the RO undertook 
development efforts to provide the veteran the opportunity to 
substantiate this etiological theory.  However, as detailed 
above, he provided no information regarding tobacco use in 
service.  Thus, there is no adequate basis to award service 
connection for COPD with emphysema on account of tobacco use 
during service.


ORDER

Service connection for adenocarcinoma of the colon is denied.  

Service connection for a lung disability is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

